Citation Nr: 1412910	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his friend


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 until June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Pertinent to this appeal, the RO denied service connection for right hip condition and low back condition, and also denied to reopen a claim for service connection for left trochanteric bursitis as the evidence submitted was not new and material.  Because the Veteran appealed only these issues, the prior issues of service connection for head trauma and a right shin condition are not before the Board.

In March 2012, the Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of this proceeding is included with the claims file.

In February 2013, the Board reopened the claim for left hip disorder based on the submission of new and material evidence and remanded the case for additional development with respect to the Veteran's claims for right hip condition, low back condition, and left hip disorder.  In October 2013, Board denied service connection for right hip condition and remanded the remaining issues for further development.  The matter now returns to the Board for appellate review.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.
REMAND

Another remand is required in this case as the agency of original jurisdiction (AOJ) has failed to comply with the Board's directives in its prior remand.  Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that this case has been remanded twice previously, in February 2013 and October 2013, in order to obtain a medical opinion as to whether the Veteran's left hip and lower back conditions are related to his military service, on either a direct or secondary basis.  In the February 2013 remand, the Board found that a new VA examination was needed to provide a medical opinion as to whether the Veteran has a left hip disorder, right hip disorder, or low back disorder due to service, and whether the right hip disorder or low back disorder developed secondary to or were aggravated by the left hip disorder.

In the October 2013 remand, the Board found that the February 2013 VA examination was inadequate because it was premised upon a factual inaccuracy (as explained above, the Board also denied service connection for right hip disorder, so that issue is not now on appeal).  In the February 2013 VA examination report, the examiner found evidence of left hip trochanteric bursitis but determined that the Veteran's in-service left hip problems had resolved and that there was no evidence of a left hip disorder until two decades later.  However, the Board noted that record reflected that the Veteran had received a diagnosis of trochanteric bursitis during a December 1990 orthopedic consultation, approximately six months after his discharge from military service.  Consequently, the Board ordered an addendum opinion to determine whether the Veteran's currently diagnosed trochanteric bursitis of the left hip is related to his military service, with consideration given to his diagnosis of trochanteric bursitis of the left hip within six months of his separation from service.  In particular, the Board ordered the examiner to determine whether it was at least as likely as not that the Veteran's left hip disorder and low back disorder were related to his service.  If the examiner found that the left hip disorder was related to service, the Board directed the examiner to provide an opinion as to whether the left hip disorder caused or aggravated the low back disorder.  Notably, the Board instructed the examiner to specifically consider the diagnosis of trochanteric bursitis of the left hip in December 1990 (six months after discharge from service), and the diagnosis of trochanteric bursitis of the left hip during the February 2013 VA examination.

In November 2013, the same examiner who conducted the February 2013 VA examination provided an addendum opinion.  The examiner concluded the following: "Chronic [lower back] strain found on recent [February VA examination] was not found to be a chronic condition caused by [motor vehicle accident], therefore the hip bursitis found on the same exam is less likely than not related to back strain, plus there is no causative nexus association between [lower back] problems and trochanteric bursitis."  In December 2013, the RO emailed the examiner asking for elaboration because it appeared that the examiner had failed to provide an opinion as to whether it was at least as likely as not that the Veteran's left hip disorder and low back disorder were related to his service.  The examiner responded by stating that he had already addressed those inquiries in his February 2103 VA examination report "as well as a hip 2nd to [lower back] addendum."  The examiner further stated that the left hip and lower back conditions were not related to service because, among other things, the Veteran "indicated he has not sought care for these since service."

The Board finds the November 2013 addendum opinion and the examiner's follow-up statement concerning the addendum to be inadequate.  The Board remanded the case for an additional opinion concerning the following: (1) whether the Veteran's left hip disorder was at least as likely as not related to his military service; (2) whether the Veteran's lower back disorder was at least as likely as not related to his military service; and (3) if a left hip disorder was thus found to be related to service, whether the left hip disorder caused or aggravated the lower back disorder.  The examiner's November 2013 addendum fails to provide a new opinion in response to these queries.  Additionally, the examiner confused the issue of secondary service connection, which in this case requires a determination as to whether any left hip disorder related to service caused or aggravated the lower back disorder, not whether a lower back disorder caused or aggravated the left hip disorder.  Also, the examiner wrongly stated that the Veteran has not sought any medical care for these issues since service, as the record clearly shows that he sought treatment for such as early as December 1990 and then in 2004, 2005, 2006, and 2007.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the November 2013 addendum opinion and subsequent clarification were inadequate, a new addendum opinion to the November 2013 VA examination by a new and different examiner is required.

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).

The record reflects that the Veteran has received treatment for his left hip and lower back disorders disability from the Medford Medical Clinic.  Records from 2000 to 2007 from the Medford Medical Clinic have been associated with the claims file.  On remand, efforts should be made to obtain records from this provider of any relevant treatment for his left hip and lower back disorders that he may have undergone prior to 2000 and since 2007.

Also, as noted in the October 2013 Board remand, there are private medical records from the November 1986 in-service motor vehicle accident which have not been associated with the claims file, specifically from St. Mary's Hospital.  On prior remand, the RO requested authorization from the Veteran for these records, but none was provided.  Because the left hip and low back claims need to be remanded again, the Veteran should be given another opportunity to provide an appropriate authorization forms with regard to St. Mary's Hospital on remand.

Finally, the record reflects that the Veteran has received treatment for his back from the Roseburg, Oregon VA Medical Center (VAMC) from February 2013 to November 2013, and that he has provided authorization for records for relevant treatment from the Portland, Oregon VAMC (no date specified).  A May 2013 supplemental statement of the case (SSOC) indicates that treatment records, dated from June 2008 to February 2013, from the Roseburg, White City, and Portland VAMCs have been associated with the claims file.  The record also reflects that the RO requested treatment records for "all medical conditions" from June 2008 to February 2013.  However, the only VA medical records in the claims file consist of those from the Roseburg VAMC from February 2013 to November 2013, and a VA x-ray report and examination report from April 2008.  Additionally, the Veteran stated at the March 2012 Hearing that he started receiving treatment from VA in or around 2006 or 2007.  Based on the foregoing, the Board finds that clarification of the Veteran's VA treatment history is needed.  Accordingly, on remand, efforts should be made to identify and obtain outstanding records of any relevant VA treatment of the Veteran's left hip and lower back disorders from the Roseburg, White City, and Portland VAMCs, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for relevant outstanding private records of treatment, and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for his left hip and lower back disorders.  

With respect to the Medford Medical Clinic, ask the Veteran to confirm and identify any treatment for his left hip and lower back disorders prior to 2000 and after 2007.  If such treatment is identified, ask the Veteran to provide a release for any outstanding records.

With respect to St. Mary's Hospital, ask the Veteran to provide a release for relevant outstanding private records of treatment in or around November 1986.

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2. For VA medical records, ask the Veteran to confirm treatment and dates of treatment at the facilities listed below and to identify any others not listed.  From these, obtain and associate with the claims file all outstanding, relevant treatment records and reports of relevant diagnostic tests related to the Veteran's left hip and lower back disorders (i.e., x-rays, etc.).  

The record reflects possible or actual treatment with the following VA health-care providers:
 Roseburg, Oregon-since 1990 and from November 2013
 	White City, Oregon-since 1990
 	Portland, Oregon-since 1990

In acquiring these records, follow the procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.  If the search for any such records yields negative results, that fact shall be clearly noted, and the Veteran must be informed in writing.

3. Upon completion of the above development, obtain an addendum to the October 2013 VA examination from a new and different examiner than the individual who conducted the October 2013 VA examination and provided the November 2013 addendum opinion.  The claims file must be made available to, and reviewed by, the examiner.  Another examination may be scheduled at the discretion of the examiner.  

The examiner should provide an opinion as to the following:

(A) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the any currently diagnosed left hip disorder developed in or was caused by the Veteran's service, including as due to the November 1986 and February 1987 motor vehicle accidents?  

In answering the above inquiry, the examiner should address the following:
 The diagnosis of trochanteric bursitis of the left hip in December 1990, approximately six months after his discharge from service; 
 the diagnosis of trochanteric bursitis of the left hip during the February 2013 VA examination; 
 the finding that the left lateral femur exam revealed "troch bursitis," not related to hip joints in the February 2013 VA examination; and 
 the Veteran's statements at the March 2012 Hearing that he medicated his pain with Tylenol but it just kept getting worse and worse.

(B) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the any currently diagnosed low back disorder developed in or was caused by the Veteran's service, including as due to the November 1986 and February 1987 motor vehicle accidents?

(C) If the examiner finds that a left hip disorder developed in or was caused by the Veteran's service, render an opinion on the following inquiries:

(i) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the any currently diagnosed low back disorder was caused by the left hip disorder?  

(ii) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the any currently diagnosed low back disorder was aggravated by the left hip disorder?  If possible, determine to what extent the low back disorder was aggravated beyond the natural progression of the disorders by the left hip.

For each opinion offered, the examiner is requested to provide a reasoned medical explanation.  In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by supporting explanation.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

